United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.H., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Columbia, MS, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Al Shiyou, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 17-1913
Issued: December 13, 2018

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA H. FITZGERALD, Deputy Chief Judge
ALEC J. KOROMILAS, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On August 29, 2017 appellant, through counsel, filed a timely appeal from a March 6, 2017
merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the
Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction over the merits of this case.

1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for legal
or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R. § 501.9(e).
No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An attorney or
representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject to fine or
imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8101 et seq.

ISSUE
The issue is whether appellant has met her burden of proof to establish acute stress disorder
and generalized anxiety disorder causally related to the accepted March 17, 2016 employment
incident.
FACTUAL HISTORY
On May 11, 2016 appellant, then a 53-year-old regular rural carrier, filed a traumatic injury
claim (Form CA-1) alleging that on March 17, 2016 a motorcycle driver lost control and was
catapulted onto her truck. She alleged that she sustained situational anxiety and acute stress
disorder due to the traumatic event. On the reverse side of the claim form, appellant’s supervisor
checked a box marked “yes” indicating that appellant was in the performance of duty when
injured.3 The supervisor further indicated that the injury was caused by a third party, and noted
that her knowledge of the facts about the injury agreed with the statements of the employee and or
witnesses.
OWCP subsequently received an April 14, 2016 attending physician’s report (Form CA20) from Rebecca Hartzog, a nurse practitioner. Ms. Hartzog noted that appellant had situational
anxiety disorder, not otherwise specified, poor appetite, flashbacks of motor vehicle accident,
anhedonia, fear of driving, and riding in a car.
By development letter dated May 17, 2016, OWCP informed appellant that the evidence
submitted was insufficient to establish her claim. It advised her of the type of evidence needed
and requested that she complete a questionnaire describing the incident. OWCP afforded her 30
days to submit the requested evidence.
In a May 31, 2016 response to the development questionnaire, appellant explained that the
injury was reported to her supervisor at the time of the injury. She noted that she was delivering
mail when a man on a motorcycle lost control and was ejected onto her truck and was killed.
Appellant exclaimed that it was a “horrible sight.” She noted that the immediate results were that
she could not drive; that she was very upset; that she could not sleep and that she saw a doctor
regarding the trauma. Appellant denied having any other injuries on or off duty between the date
of the injury and the date it was first reported to her supervisor. She also denied having similar
symptoms before the injury.
In a March 17, 2016 Columbia, Mississippi police department report, the officer noted that
he was dispatched to the scene of a two-vehicle collision involving a motorcycle. He advised that
the driver of the motorcycle was lying in the middle of the road, unconscious and not breathing.
In a June 6, 2016 report, Dr. Beverly Bryant, a Board-certified psychiatrist, noted that
appellant had been under her care since March 31, 2016. She explained that a psychiatric
evaluation was conducted and appellant was diagnosed with acute stress disorder and generalized
anxiety disorder. Dr. Bryant opined that acute stress disorder was the result of a recent traumatic
3
The employing establishment indicated that appellant stopped work on October 17, 2016; however, this appears
to be a typographical error as the form was filed on May 11, 2016.

2

event. She related that appellant indicated that she could no longer drive a vehicle and that she
was being treated with medication for severe anxiety and melatonin for insomnia. Dr. Bryant
indicated that appellant continued to have severe anxiety when riding in a vehicle and could not
drive. She explained that she was unsure how long this would be an issue and she was continuing
to receive treatment once every two weeks until she was able to drive again. Dr. Bryant completed
a duty status report advising that appellant was unable to work and filled in that she was unable to
drive due to anxiety.
By decision dated June 21, 2016, OWCP denied appellant’s claim, finding that she failed
to establish that the March 17, 2016 injury occurred, as alleged.
On July 5, 2016 appellant requested a telephonic hearing, which was held before an OWCP
hearing representative on January 26, 2017. She explained that she reported the claimed incident
to her supervisor within minutes of its occurrence. Appellant further noted that she was in shock
and not aware that elements of the incident would linger indefinitely.
During the hearing, appellant explained that a hailstorm “came out of nowhere.” She
described the incident of being in her vehicle on March 17, 2016, and getting ready to deliver a
package when she turned into a driveway and heard a thump. Appellant subsequently discovered
a motorcycle spinning in circles, sliding down the road. She explained that she discovered a man
lying in the road “and the hail was beating him to death and there was blood coming out of his
mouth.” Appellant then called 911 for emergency assistance.
By decision dated March 6, 2017, OWCP’s hearing representative modified the prior
decision to find that appellant had established that the March 17, 2016 incident occurred as alleged
as she provided a sufficiently descriptive account of the incident. However, the claim remained
denied as the evidence of record was insufficient to establish a diagnosed medical condition
causally related to the accepted March 17, 2017 incident.
LEGAL PRECEDENT
A claimant seeking benefits under FECA has the burden of proof to establish the essential
elements of his or her claim by the weight of the reliable, probative, and substantial evidence,
including that an injury was sustained in the performance of duty as alleged, and that any specific
condition or disability claimed is causally related to the employment injury.4
To determine if an employee sustained a traumatic injury in the performance of duty,
OWCP begins with an analysis of whether fact of injury has been established. Generally, fact of
injury consists of two components that must be considered in conjunction with one another. The
first component is whether the employee actually experienced the employment incident that
allegedly occurred.5 The second component is whether the employment incident caused a personal

4

20 C.F.R. § 10.115(e), (f); see Jacquelyn L. Oliver, 48 ECAB 232, 235-36 (1996).

5

Elaine Pendleton, 40 ECAB 1143 (1989).

3

injury.6 An employee may establish that an injury occurred in the performance of duty as alleged,
but fail to establish that the disability or specific condition for which compensation is being
claimed is causally related to the injury.7
To establish causal relationship between the condition, as well as any attendant disability
claimed and the employment event or incident, the employee must submit rationalized medical
opinion evidence sufficient to establish such causal relationship.8 The opinion of the physician
must be based on a complete factual and medical background of the claimant, must be one of
reasonable medical certainty, and must be supported by medical rationale explaining the nature of
the relationship between the diagnosed condition and the specific employment factors identified
by the claimant. This medical opinion must include an accurate history of the employee’s
employment injury and must explain how the condition is related to the injury. The weight of
medical evidence is determined by its reliability, its probative value, its convincing quality, the
care of analysis manifested, and the medical rationale expressed in support of the physician’s
opinion.9
ANALYSIS
The Board finds that the evidence of record is insufficient to establish causal relationship
between the diagnosed medical conditions and the accepted March 17, 2016 employment incident.
In support of her claim, appellant submitted a June 6, 2016 report from Dr. Bryant, who
noted that appellant had been under her care since March 31, 2016. Dr. Bryant conducted a
psychiatric evaluation and diagnosed acute stress disorder and generalized anxiety disorder as a
result of a recent traumatic event. She advised that appellant indicated that she could no longer
drive a vehicle. Dr. Bryant also noted that appellant was being treated with medication for severe
anxiety and also received treatment for insomnia. She explained that appellant continued to have
severe anxiety when riding in a vehicle and could not drive. Dr. Bryant noted that she was unsure
how long this would be an issue and appellant was continuing to receive treatment once every two
weeks until she was able to drive again. She completed a duty status report advising that appellant
was unable to work and unable to drive due to anxiety. However, Dr. Bryant did not explain how

6

John J. Carlone, 41 ECAB 354 (1989). Causal relationship is a medical question that generally requires
rationalized medical opinion evidence to resolve the issue. Robert G. Morris, 48 ECAB 238 (1996). A physician’s
opinion on whether there is a causal relationship between the diagnosed condition and the implicated employment
factor(s) must be based on a complete factual and medical background. Victor J. Woodhams, 41 ECAB 345,
352 (1989). Additionally, the physician’s opinion must be expressed in terms of a reasonable degree of medical
certainty, and must be supported by medical rationale, explaining the nature of the relationship between the diagnosed
condition and appellant’s specific employment factor(s). Id.
7

James Mack, 43 ECAB 321 (1991).

8

See 20 C.F.R. § 10.110(a); John M. Tornello, 35 ECAB 234 (1983).

9

K.V., Docket No. 18-0723 (issued November 9, 2018); supra note 7.

4

the March 16, 2017 motor vehicle accident caused or contributed to appellant’s acute stress
disorder and generalized anxiety disorder. Her report is, therefore, of limited probative value.10
Appellant also submitted an April 14, 2016 attending physician’s report (Form CA-20)
from a nurse practitioner. However, health care providers such as nurses, acupuncturists, physician
assistants, and physical therapists are not considered physicians under FECA. Thus, their opinions
do not constitute medical evidence and are of no probative value on the issue of causal
relationship.11
Because the medical reports submitted by appellant do not adequately address how the
March 17, 2016 employment incident either caused or aggravated acute stress disorder and
generalized anxiety disorder, these reports are insufficient to establish entitlement under FECA.12
Accordingly, appellant has failed to meet her burden of proof to establish a traumatic injury claim.
On appeal, counsel contends that the June 6, 2016 report of Dr. Bryant establishes that
appellant’s diagnosed conditions were causally related to the March 17, 2016 employment
incident. However, as explained above, Dr. Bryant did not provide an opinion on causal
relationship supported by medical rationale, explaining the nature of the relationship between the
diagnosed condition and appellant’s specific employment factors.
Appellant may submit new evidence or argument with a written request for reconsideration
to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R.
§§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant failed to establish that her diagnosed acute stress disorder
and generalized anxiety disorder conditions are causally related to the accepted March 17, 2016
employment incident.

10

Victor J. Woodhams, supra note 6.

11
See David P. Sawchuk, 57 ECAB 316, 320 n.11 (2006) (lay individuals such as physician assistants, nurses, and
physical therapists are not competent to render a medical opinion under FECA); 5 U.S.C. § 8101(2) (this subsection
defines a physician as surgeons, podiatrists, dentists, clinical psychologists, optometrists, chiropractors, and
osteopathic practitioners within the scope of their practice as defined by state law); S.J., Docket No. 17-0783, n.2
(issued April 9, 2018) (nurse practitioners are not considered physicians under FECA).
12

See Linda I. Sprague, 48 ECAB 386, 389-90 (1997).

5

ORDER
IT IS HEREBY ORDERED THAT the March 6, 2017 decision of the Office of Workers’
Compensation Programs is affirmed.
Issued: December 13, 2018
Washington, DC

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

6

